Bartley, C. J.
I concur in the decision just announced, solely -on the ground of a want of authority in the agents of the state to make such a contract as that set out in the agreed case submitted ‘to us. I am wholly unable to reconcile the exercise of such au'thority by the board of public works with the provisions of the -present constitution of the state.
I deem it proper, however, to say, that in the agreed case submitted, no fraud or unfairness is charged on the contractors.
*Now, if the contract was entered into in good faith, induced by a mistake of the agents of the state as to their powers, :it is the duty of the state, upon the plainest principles of right ¡and justice, to provide the means whereby adequate and‘full corn*493pensation may be rendered the defendants for any damages they may have suffered by setting aside the arrangement. The repudiation of actual contracts is discreditable q.nd degrading to any government; and the dishonor and dishonesty of .refusing compensation or relief, in case of a contract entered into in good faith, and after part performance, set aside or repudiated by the state on the-simple ground of a mistake of the agents of the state as to their-authority to make the contract, would be no less discreditable and"; degrading.